DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-3,5,7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borroni (US20110139542).
With respect to claim 1 Borroni discloses a composite article configured for mitigating noise, vibration and harshness, the composite article comprising:
A substrate (9) having a first stiffness;
A structural film (5) formed from a composition and disposed on the substrate in a pattern that is arranged to dampen a sound wave having a first frequency and a first amplitude and propogatable in a first direction to a second frequency that is less than the first frequency and a second amplitude that is less than the first amplitude; and
A coating layer (see figure 12, there is shown a line atop the peaks of the structured layer 5, while it is not expressly called out as being a coating layer such a coating would have been obvious to one of ordinary skill as a means of preventing the incursion of water or dirt) disposed on the pattern and configured to dampen the sound wave in the first direction and in a second direction that is perpendicular to the first direction;

With respect to claim 2 Borroni as modified further discloses wherein the structural film (5) contacts the substrate at a contact interface (see figure 12), and further wherein the composition and the contact interface define a contact angle from zero to ninety degrees (zero degrees is shown).
With respect to claim 3 Borroni further discloses wherein the substrate has a first surface and a second surface spaced opposite the first surface, and further wherein the structural film is solely disposed on the first surface (see figure 12).
With respect to claim 5 Borroni further discloses wherein the substrate is a polymer (paragraph 0018) and the composition is metal (paragraph 0037).
With respect to claim 7 Borroni further discloses wherein the structural film (5) has an arithmetical mean roughness, a ten point mean roughness, a reduced peak height, a core roughness and a reduced valley depth (see figure 12, refer to the peaks and valleys, the overall roughness of the structure is present) While not disclosing nay of the claimed values and ranges it would have been an obvious matter of optimization. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 18 Borroni further discloses a method of forming a composite article configured for mitigating noise vibration and harshness, the method comprising:
Depositing a composition on a substrate (see figures 17 and 18 in conjunction with the figures depicting the article itself, see figure 12) having a first stiffness;
Curing the composition to form a structural film (5) deposited on the substrate in a pattern that is arranged to dampen a sound wave having a first frequency and a first amplitude and propogatable in 
Quantifying a roughness profile of the pattern (see the  peaks and valleys etc. in figure 12);
Measuring the second frequency and the second amplitude; and 
Coating the pattern with a coating layer (as depicted but unnumbered in figure 12) configured to dampen the sound wave in the first direction and in a second direction that is perpendicular to the first direction to thereby form the composite article’
Wherein the composite article has a second stiffness that is greater than the first stiffness (by nature of the support layer 5).
With respect to claim 19 Borroni further discloses an embodiment having portions removed of the structural film (see apertures 6) while not expressly taught as removed after bonding one of ordinary skill in the art would have found it obvious to remove the material at any point so as to provide the desired pattern.
With respect to claim 20 Borroni further discloses minimizing an interfacial energy between the substrate and the structural film (see discussion of the film being able to move to allow for additional sound reduction).
Allowable Subject Matter
Claims 4,6, and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose in the case of claim 4 the use of a foamed metal with a polymer composition layer as claimed. In the case of claim 6 the prior rat fails to disclose or to fairly suggest the coating layer being a . 
With respect to claims 8 and 9 the prior art fails to disclose the sponge or ribbon like structures as claimed. 
With respect to claim 10-17 the prior art fails to disclose the pattern having a honeycomb configuration in the manner as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Israel (US20160201318) discloses a structure formed with sheet material; Gleeson (US20160083960) discloses an acoustic damping material; Kang (US20150184374) discloses an interior sound absorption sheet; Park (US20150183383) discloses a low-melting adhesive film; Rousseau (US20120175185) discloses a soundproofing device; Duffy (US20100108438) discloses a panel for acoustic damping; Niwa (US20100032234) discloses a soundproof cover; Wang (US20040069564) discloses a tunable sound absorbing device; Veen (US6345688) discloses a method and apparatus for forming a soundproofing article; Zwick (US6821607) discloses an acoustically effective foil stack; Kracke (US4463049) discloses a sound absorbing wall lining; Nonogi (US20110100748) discloses a multilayer sound absorbing sheet; D’Antonio (US9508334) discloses an acoustical treatment Stache (US10336433) discloses an acoustic septa structure; and Zou (US20080302599) discloses an apparatus for absorbing acoustical energy.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837